Citation Nr: 0627104	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
determination of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).  At that time, 
the RO found that new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder had not been received.

In March 1999, the Board found that new and material evidence 
had not been received to reopen the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

The Board's March 1999 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the Court granted the Secretary's unopposed 
motion to remand and vacate the Board's decision not to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder. The Board was directed to 
review the claim with consideration of the provisions of the 
Veterans Claims Assistance Act of 2000.

In a September 2001 decision, the Board granted the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder and remanded this issue to the 
RO for further development and adjudication on the merits.  

In a June 2003 decision, the Board denied the claim for 
service conenciton for an acquired psychiatric disorder on 
the merits.  Thereafter, the veteran appealed to the Court.  

In August 2004, the Court vacated that part of the decision 
concerning the veteran's claim for service connection for an 
acquired psychiatric disorder and remanded the case to the 
Board in light of the holding in VAOPGCPREC 3-2003 (July 16, 
2003).

In September 2004, the Board again remanded this matter for 
further development, to include a VA examination.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

In its September 2004 remand, the Board noted that that there 
has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  The Board noted that Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), 
mandated that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA had to show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  

The Board indicated that VAOPGCPREC 3-2003 held that the 
claimant was not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attached.  It was 
determined that the provisions of 38 C.F.R. § 3.304(b) were 
inconsistent with 38 U.S.C.A. § 1111 insofar as section 
3.304(b) stated that the presumption of sound condition could 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was concluded 
that 38 C.F.R. § 3.304(b) was invalid and should not be 
followed.  Regarding the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
it was determined that this properly implemented 38 U.S.C.A. 
§ 1153, which provided that a preexisting injury or disease 
would be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The Board observed that the requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applied only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153, and did not apply to determinations 
concerning the presumption of sound condition under 
38 U.S.C.A. § 1111.

The Board further noted that although several private medical 
opinions had been offered for the record, a VA examination to 
include an opinion as to whether the veteran's current 
acquired psychiatric disorder was incurred in or aggravated 
by service had not been performed.  The Board felt that such 
an examination was necessary.

The Board requested that the veteran be scheduled for a VA 
psychiatric examination to address the nature and etiology of 
his current psychiatric disorder.  After a review of the 
veteran's claims folder and service medical records, the 
examiner was to provide the following opinions in conjunction 
with any/all currently manifested psychiatric disorders as to 
whether it is at least as likely as not (i.e., at least a 50-
50 degree of probability) that: (a) the disorder existed 
prior to service and/or was congenital or developmental 
(please specify); (b) the condition was in any way 
chronically aggravated (i.e., increased in severity) during 
service. 

The Board indicated that any studies or tests that were 
needed to make a determination were to be performed.  A 
written rationale was to support all conclusions.  The Board 
stated that it was critical that the claims folder be made 
available to the examiner in conjunction with the 
examination.

In conjunction with the Board remand, the claims folder was 
forwarded to a VA examiner who reviewed the claims folder.  
In the examination report prepared by the examiner, it was 
noted that only the chart was reviewed and that a complete 
mental examination was not performed.  

In response to the continued denial of service conenciton for 
an acquired psychiatric disorder, the veteran's attorney 
indicated that he formally objected to the results of the VA 
examination as the veteran was not afforded an examination 
and/or a personal interview as was required in the September 
2004 remand.  

As the veteran was not examined prior to the examiner 
rendering his opinion, as was required in the September 2004 
remand, further action by the Board would be in violation of 
the holding in Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the VA examiner.  Following 
a review of the claims folder and an 
examination of the veteran, the examiner 
is requested to render the following 
opinions:  Is it at least as likely as 
not (50 percent probability or greater) 
that: (a) the disorder existed prior to 
service and/or was congenital or 
developmental (please specify); (b) the 
condition was in any way chronically 
aggravated (i.e., increased in severity) 
during service.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  The AMC should review the record 
post-examination and ensure that the 
questions posed in this REMAND have been 
adequately addressed.  The report should 
be returned for completion if any 
inadequacies are found.  If the examiner 
recommends further development (e.g., a 
request to obtain additional medical 
records or conduct additional tests), 
such development should also be 
accomplished.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


